DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jariabka et al. (US PGPub 2014/0054846 A1). 
As to claim 1, Jariabka et al. teaches a device (figures 1-2), comprising:
a load stop system (244, comprising the moving mechanisms for moving 322) disposed on one side of a gear wall (242, see figures 4-5) of an imaging device, adjacent to a media path, the load stop system to block the media path in a first position (figure 3A), gather media in a second position (figure 3B), and to stow out of the media path in a third position (figure 3C), the load stop system having a cam gear (540) to drive the load stop system between the first, second, and third positions (paragraphs [0037]-[0038]); and
a lift mechanism (246) disposed on an opposite side of the gear wall, adjacent to the load stop system on the same side of the media path (see figure 2 and 4), the lift mechanism to rotate a picking system (232, 234) to lift away from an input area in a lifted position, and to lower towards the input area in a picking position, the lift mechanism to rotate adjacent to the cam gear (paragraph [0027] and figures 2-4).
As to claim 2, Jariabka et al. teaches wherein the picking system is to pick media when the lift mechanism lowers the picking system to the picking position (paragraphs [0027] and [0042]).
As to claim 3, Jariabka et al. teaches further comprising a feed shaft (420) extending across the media path to drive the lift mechanism, the load stop system, and the picking system (figures 2 and 4 and paragraph [0037]).
As to claim 4, Jariabka et al. teaches wherein the gear wall (242) comprises a ring gear (614), the lift mechanism to engage with the ring gear to lift and lower the picking system (232,234, paragraph [0043]).
As to claim 5, Jariabka et al. teaches wherein the lift mechanism (246) is to lock in position when the picking system is disposed in the lifted position (paragraphs [0040]-[0043] and [0052]).
As to claim 6, Jariabka et al. teaches wherein the gear wall (242) comprises an idler gear (546 or cam gear assembly 540) to drive the cam gear of the load stop system (paragraphs [00336], [0038], and [0040]).
As to claim 7, Jariabka et al. teaches an imaging device (figures 1-2), comprising:
a gear wall (242; figures 2 and 4);
a load stop system (comprising the moving mechanisms for 322) disposed on a first side of the gear wall (figures 2 and 4), comprising:
a transmission (244) including a cam gear (540) to drive the load stop system to block a media path in a first position (figure 3A), gather media in a second position (figure 3B), and to stow out of the media path in a third position (figure 3C);

a lift mechanism (246) disposed on a second side of the gear wall, the lift mechanism to rotate the picking system adjacent to the cam gear away from the input area to a lifted position, and to rotate the picking system towards the input area to a picking position when the load stop system is in the third position (paragraphs [0027] and [0042] and figures 2-4); and
a feed shaft (420) extending across the media path, the feed shaft to drive the load stop system, the picking system, and the lift mechanism (figures 2 and 4 and paragraph [0037]).
As to claim 8, Jariabka et al. teaches wherein the feed shaft is to drive the lift mechanism and the load stop system simultaneously, such that the lift mechanism lowers the picking system to the picking position to pick media when the load stop system is disposed in the third position (paragraphs [0024]-[0025] and [0027]).
As to claim 9, Jariabka et al. teaches further comprising a drive system to drive the feed shaft (paragraphs [0025] and [0037], the drive portion responsible for rotation of the feedshaft is considered the drive system).
As to claim 10, Jariabka et al. teaches wherein the gear wall (242) structurally supports the lift mechanism, the picking system, and the load stop system adjacent to the media path (figures 2 and 4 and paragraph [0026]).
As to claim 11, Jariabka et al. teaches an imaging system (figures 1-2), comprising:
a frame (frame shown in figure 2) having a gear wall (242);

a drive system (paragraphs [0025] and [0037], the drive portion responsible for rotation of the feedshaft is considered the drive system) disposed on a first side of the media path to drive media through the media path (see figure 4, where the end of the feedshaft not attached to the gear wall is on the opposite side of the media path, shown in figure 2, from the gear wall side);
a load stop system (comprising the moving mechanisms for 322) disposed on a second side of the media path opposite from the drive system, and on an inside side of the gear wall (figure 2 and 4), the load stop system to block the media path in a first position (figure 3A), gather media in a second position (figure 3B), and to stow out of the media path in a third position (figure 3C);
a lift mechanism (246) disposed adjacent to the load stop system on an outside side of the gear wall (figures 2 and 4), comprising a picking system (232, 234) and to lift the picking system away from an input area in a lifted position, and to lower the picking system towards the input area in a picking position when the load stop system is in the third position (paragraphs [0027] and [0042] and figures 2-4); and 
a transmission (244), comprising; 
a cam gear (540) to drive the load stop system between the first, second, and third positions (paragraph [0038]), and 
a linkage (622) to rotate the picking system adjacent to the cam gear between the lifted position and the picking position (paragraphs [0019] and [0043]).
As to claim 12, Jariabka et al. teaches wherein the picking system (232, 234) is to pick media from the input area and deliver the media through the media path when the load stop system is in the third position (paragraphs [0024]-[0025] and [0027]).
As to claim 13, Jariabka et al. teaches wherein the feed shaft is to be driven by the drive system and is to drive the transmission (paragraph [0037]).
As to claim 14, Jariabka et al. teaches wherein the lift mechanism (246) is to lock the picking system in the lifted position when the load stop system is disposed in the first position (paragraphs [0040]-[0043] and [0052]).
As to claim 15, Jariabka et al. teaches wherein the imaging system is a printer (figure 2 and paragraph [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stiehler et al. (US PGPub 2012/0049435 A1) and Woo (US PGPub 2016/0046456 A1) teach systems similar to that disclosed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853